      Case 3:16-cr-00064-MEM Document 179 Filed 02/09/21 Page 1 of 22



                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

KWA’SHON ROANE,                       :

                 Petitioner           :   CASE NO. 3:16-CR-64-03

           v.                         :      (JUDGE MANNION)

UNITED STATES OF AMERICA,             :


                 Respondent           :


                              MEMORANDUM

     Pending before the court is petitioner Kwa’Shon Roane’s (“Roane”)

Motion to Vacate, Set Aside, or Correct his aggregate 111-month sentence

of imprisonment imposed on March 28, 2017. (Doc. 140). Roane is currently

serving his prison sentence at FCI in Bennettsville, South Carolina. Roane’s

motion is filed pursuant to 28 U.S.C. §2255 and is based upon the Supreme

Court’s decision in United States v. Davis, ––– U.S. ––––, 139 S.Ct. 2319,

204 L.Ed.2d 757 (2019) (holding that the residual clause of 18 U.S.C.

§924(c)(3)(B) is unconstitutionally vague and violated the Due Process

Clause). Roane claims that his conviction and consecutive 84 month’s

imprisonment sentence on Count 3, for a violation of 18 U.S.C. §924(c), must

be vacated because his predicate offense of Hobbs Act robbery can no

longer be considered a crime of violence. As relief, Roane requests the court


                                     1
      Case 3:16-cr-00064-MEM Document 179 Filed 02/09/21 Page 2 of 22



vacate his conviction and sentence for a violation of §924(c) arguing that it

violates his due process rights based on Davis. For the following reasons,

Roane’s motion, (Doc. 155), will be DENIED.



I.    BACKGROUND 1

      On March 15, 2016, an Indictment was filed against Roane and his

three co-defendants, Tracy Whiting, Rodney Whiting, and Kelvin Robinson,

based on their alleged involvement in a robbery of the Econo Lodge in

Scranton, Pennsylvania, on February 13, 2016. (Doc. 1). The Indictment

charged all four defendants with the following offenses: Count 1, Conspiracy

to Commit Interference with Commerce by Robbery, in violation of 18 U.S.C.

§1951; Count 2, Interference with Commerce by Robbery, in violation of 18

U.S.C. §1951 (“Hobbs Act” robbery); and Count 3, Use of a Firearm During

and in Furtherance of a Crime of Violence, in violation of 18 U.S.C. §924(c).

Counts 2 and 3 also included Aiding and Abetting, in violation of 18 U.S.C.

§2, and Pinkerton liability.




      1
       Since the complete background of this case is stated in the motion
and the briefs of the parties, it shall not be fully repeated herein. The factual
background of this case is also detailed in the PSR. (Doc. 123, ¶’s 6-11).
      The court notes that Roane’s three co-defendants, Tracy Whiting,
Rodney Whiting, and Kelvin Robinson also filed similar §2255 motions to
vacate their convictions for violating §924(c) based on Davis.

                                       2
      Case 3:16-cr-00064-MEM Document 179 Filed 02/09/21 Page 3 of 22



      On September 13, 2016, Roane executed a written plea agreement.

(Doc. 71). On November 21, 2016, Roane pled guilty to Counts 2 and 3 of

the Indictment. Specifically, Count 2 charged that on February 13, 2016,

Roane and his three co-defendants, aiding and abetting each other, did

unlawfully obstruct, delay and affect interstate commerce by robbery, in that

they unlawfully took personal property consisting of approximately $200 in

currency from an employee of the Econo Lodge against his will by actual and

threatened force, violence, and fear of injury to the employee, a violation of

18 U.S.C. §1951. Count 3 charged that on February 13, 2016, Roane and

his three co-defendants, aiding and abetting each other, did knowingly use,

carry, brandish and possess forearms, namely, handguns, during and in

relation to, and in furtherance of, a crime of violence, that is, the interference

with commerce by robbery, committed at the Econo Lodge, 1175 Kane

Street, Scranton, Pennsylvania, a violation of 18 U.S.C. §1951 and

§924(c)(1)(A). (Doc. 1).2

      After Roane’s guilty plea, the court directed that a presentence

investigation report (“PSR”) be prepared. The PSR was filed on February 10,

2017. (Doc. 123).




      2
        The court notes that Roane’s three co-defendants also executed plea
agreements in which they all agreed to, and did, plead guilty to Count 3, a
violation of Section 924(c).
                                        3
       Case 3:16-cr-00064-MEM Document 179 Filed 02/09/21 Page 4 of 22



       The plea agreement, (Doc. 71, ¶11), indicated that Roane, aiding and

abetting others, during the commission of the robbery at the Econo Lodge,

did knowingly use, carry and brandished firearms, and money was obtained

from an employee of the Lodge, against the employee’s will, by means of

actual and threatened force, violence, and fear of injury to the employee. The

PSR indicated that Roane, along with his friends, Kelvin Robinson and Tracy

Whiting went to Scranton to visit Rodney and that they discussed committing

a robbery. Rodney Whiting then drove the three men to the Econo Lodge

and, then Robinson, Roane, and Tracy Whiting “entered the hotel, forced the

clerk behind the counter, and robbed him at gunpoint.” Also, “Tracy Whiting

and Kwa’Shon Roane had handguns and that they were able to obtain

money from a cash register.” The PSR also indicated that surveillance video

from the Lodge showed the robbers, namely, Tracy Whiting and Kwa’Shon

Roane, brandishing handguns and forcing the employee behind the counter

at gunpoint and stealing money from a cash register. (Doc. 123, PSR ¶’s 9-

11).

       On March 28, 2017, Roane was sentenced to a term of imprisonment

of 27 months on Count 2 and of 84 months on Count 3, to run consecutively,

followed by a 2-year term of supervised release. (Doc. 139).

       Roane did not file a notice of appeal with the Third Circuit regarding his

judgment of sentence.


                                        4
        Case 3:16-cr-00064-MEM Document 179 Filed 02/09/21 Page 5 of 22



        On June 23, 2020, Roane filed a motion, pursuant to 28 U.S.C. §2255,

to vacate his conviction under §924(c) based on the Davis case. (Doc. 155).

On June 24, 2020, pursuant to this court’s Standing Order 19-08, Roane was

appointed counsel from the Federal Public Defender Office, pursuant to the

Criminal Justice Act, 18 U.S.C. §3006A, to represent him and to assist him

with his motion to vacate predicated on the Davis case. (Doc. 160).

Specifically, Roane seeks the court to set aside his conviction and 84-month

sentence on Count 3 of the Indictment, for a violation of Section 924(c),

alleging that his predicate offense is no longer a crime of violence.

        The court directed the government to respond and, on August 20,

2020, the government timely filed its brief in opposition to Roane’s motion.

(Docs. 160 & 169). On September 1, 2020, Roane filed his reply brief. (Doc.

173).

        Having been fully briefed, Roane’s motion is now ripe for review.



II.     STANDARD

        When a district court judge imposes a sentence on a defendant who

believes “that the sentence was imposed in violation of the Constitution or

laws of the United States, or that the court was without jurisdiction to impose

such sentence, or that the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack, [the defendant]


                                       5
      Case 3:16-cr-00064-MEM Document 179 Filed 02/09/21 Page 6 of 22



may move the court which imposed the sentence to vacate, set aside or

correct the sentence.” 28 U.S.C. §2255, ¶1; see United States v. Eakman,

378 F.3d 294, 297-98 (3d Cir. 2004).

     “Unless the motion and the files and records of the case conclusively

show that the prisoner is entitled to no relief, the court shall cause notice

thereof to be served upon the United States Attorney, grant a prompt hearing

thereon, determine the issues and make findings of fact and conclusions of

law with respect thereto.” 28 U.S.C. §2255(b).

     A §2255 motion “is addressed to the sound discretion of the district

court.” United States v. Williams, 615 F.2d 585, 591 (3d Cir. 1980). “[A]

motion under 28 U.S.C. §2255 is the proper procedure for a federal prisoner

to raise a collateral attack on his or her federal sentence for any error that

occurred at or prior to sentencing.” Paulino v. U.S., 2010 WL 2545547, *2

(W.D. Pa. June 21, 2010) (citations omitted). “In order to prevail on a §2255

motion to vacate, set aside, or correct a sentence, a Petitioner must show

‘(1) an error of constitutional magnitude; (2) a sentence imposed outside the

statutory limits; or (3) an error of fact or law that was so fundamental as to

render the entire proceeding invalid.’” U.S. v. Bates, 2008 WL 80048, *2

(M.D. Pa. Jan. 7, 2008) (quoting Mallet v. U.S., 334 F.3d 491, 496-97 (6th Cir.

2003)). “The petitioner bears the burden of proof under §2255 and must




                                       6
       Case 3:16-cr-00064-MEM Document 179 Filed 02/09/21 Page 7 of 22



demonstrate his right to relief by a preponderance of the evidence.” U.S. v.

Ayers, 938 F.Supp.2d 108, 112 (D. D.C. 2013) (citation omitted).

       Additionally, “Section 2255 does not afford a remedy for all errors that

may have been made at trial or during sentencing”, “[r]ather, Section 2255 is

implicated only when the alleged error raises ‘a fundamental defect which

inherently results in a complete miscarriage of justice.’” Williams v. United

States, 2016 WL 6892375, *2 (M.D. Pa. Nov. 22, 2016) (internal citations

omitted).

       “If the court determines that the sentence was not authorized by law,

was unconstitutional, or is otherwise open to collateral attack, the court may

vacate the judgment, resentence the prisoner, or grant the prisoner a new

trial as appropriate.” United States v. Milan, 2020 WL 6682535, *2 (M.D. Pa.

Nov. 12, 2020) (citing 28 U.S.C. §2255(b)).



III.   DISCUSSION

       This court has jurisdiction over Roane’s motion under §2255 pursuant

to 28 U.S.C. §§1331 and 2241.

       In his §2255 motion, Roane seeks to vacate his conviction on Count 3

under §924(c) as unconstitutional, claiming that the underlying predicate

crime of Hobbs Act robbery no longer qualifies as a “crime of violence” under

the rule announced by the Supreme Court in Davis. Since his motion was


                                       7
      Case 3:16-cr-00064-MEM Document 179 Filed 02/09/21 Page 8 of 22



filed within one year of the date on which the Davis decision was issued,

(June 24, 2019), it is timely. See Milan, 2020 WL 6682535, *2 (“A federal

prisoner may … file a §2255 motion within one year from ‘[t]he date on which

the right asserted was initially recognized by the Supreme Court, if that right

was newly recognized by the Supreme Court and made retroactively

applicable to cases on collateral review.’”) (citing 28 U.S.C. §2255(f)(3)). The

court also finds no merit to the government’s penultimate argument that

Roane’s claim based on Davis is procedurally defaulted and that he could

have raised this issue earlier when the case was initially charged. Roane’s

instant constitutional vagueness challenge to §924(c)(3)(B) was not available

to him prior to Davis. See In re Matthews, 934 F.3d 296 (3d Cir. 2019) (Third

Circuit authorized petitioners’ second or successive §2255 motions after the

Davis case finding that they were timely and that the issue of whether

“petitioners’ crimes fall under the elements clause or the challenged residual

clause is itself a merits inquiry.”). See also United States v. Cunningham,

2020 WL 6504636 (M.D. Pa. Nov. 5, 2020) (after the Davis decision, the

Third Circuit authorized defendant’s second or successive Section 2255

motion to vacate his conviction and consecutive mandatory minimum

sentence under 18 U.S.C. §924(c) claiming that his conviction as to this

offense cannot rest on the residual clause of Section 924(c)(3)(B) since it is




                                       8
      Case 3:16-cr-00064-MEM Document 179 Filed 02/09/21 Page 9 of 22



unconstitutionally vague); Aquino v. United States, 2021 WL 183521 (M.D.

Pa. Jan. 19, 2021).

     The court will now consider the merits of Roane’s instant claim based

on Davis.

     As the court in Milan, 2020 WL 6682535, *2, explained:

     Under Section 924(c)(1)(A), enhanced punishments apply for any
     individual who uses, carries, brandishes, or discharges a firearm
     “during and in relation to any crime of violence.” The length of the
     mandatory minimum sentence depends on whether the defendant
     uses, carries, or possesses the firearm (5 years); brandishes the
     firearm (7 years); or discharges the firearm (10 years). 18 U.S.C.
     §924(c)(1)(A)(i)-(iii). The law further defines a “crime of violence” as a
     felony that: “(A) has as an element the use, attempted use, or
     threatened use of physical force against the person or property of
     another or; (B) that by its nature, involves a substantial risk that
     physical force against the person or property of another may be used
     in the course of committing the offense.” 18 U.S.C. §924(c)(3). “These
     clauses are known as the ‘elements clause’ and the ‘residual clause,’
     respectively.” United States v. Robinson, 844 F.3d 137, 141 (3d Cir.
     2016).

     In Davis, 139 S.Ct. at 2336, the Supreme Court held that the “residual

clause” of §924(c)(3)(B) was unconstitutionally vague. Thus, a predicate

crime of violence may now qualify only under §924(c)(3)(A), i.e., the

“elements clause.” The government points to the language of the Indictment

which alleged a robbery in violation of 18 U.S.C. §1951(b)(1) served as the

predicate for Roane’s §924(c) conviction. According to the government, the

crime of violence to which Roane pled guilty in Count 3 was based on his

role in the actual robbery at the Econo Lodge. As the government explains,
                                      9
      Case 3:16-cr-00064-MEM Document 179 Filed 02/09/21 Page 10 of 22



(Doc. 169 at 19-20), “the plain language [of Count 3] of the indictment clearly

indicates that the predicate offense for the 924(c) charge was interference

with commerce by robbery (i.e. Hobbs Act robbery), in violation of 18. U.S.C.

§1951, resulting from the Econo Lodge robbery incident.” Roane then pled

guilty to Count 3 of the Indictment as well as Count 2, the Hobbs Act robbery

itself. The government then states that based on “the strict limitations on

expanding the legal basis in a returned indictment, the only possible

conclusion is that the charged predicate offense was that which was plainly

stated in the indictment – an actual completed Hobbs Act robbery at the

Econo Lodge – not conspiracy, not attempt, not aiding and abetting, and not

a Hobbs Act robbery based upon Pinkerton liability.” (Id.). The government

also points to paragraph 13 of Roane’s plea agreement, (Doc. 71), which

contained a Sentencing Guidelines stipulation as to his admitted conduct

regarding the robbery, and states that “the defendant and his accomplices

brandished firearms, and personal property, namely a sum of United States

currency, was obtained from the person or in the presence of an employee

of the Econo Lodge, 1175 Kane Street, Scranton, Pennsylvania, against the

will of the employee, by means of actual and threatened force, and violence,

and fear of injury, immediate or future, to the employee of the Econo Lodge.”

Thus, Roane stipulated and agreed that he had “possessed and brandished

firearms, ‘in relation to’ and ‘in furtherance of’ a ‘crime of violence,’


                                      10
      Case 3:16-cr-00064-MEM Document 179 Filed 02/09/21 Page 11 of 22



specifically ‘the interference with commerce by robbery, committed at the

Econo Lodge . . .’” The government further states that this paragraph

indicates that the predicate crime of violence was a “completed Hobbs Act

robbery”, and it was read into the record at Roane’s guilty plea hearing. (Doc.

169 at 27-28) (citing November 21, 2016 hearing).

      Thus, the government contends that Roane’s conviction on Count 3 is

predicated on a crime of violence under the elements clause of §924(c)(3)(A)

and is not based on the residual clause.

      Roane maintains that the plain language of the Indictment for the

substantive robbery offense in Count 2 and the §924(c) offense in Count 3

include aiding and abetting, as well as Pinkerton liability.

      The government states that Roane’s offense of Hobbs Act robbery,

under the categorical approach, constitutes a crime of violence under

§924(c)(3)(A), since such robbery is defined by its common law definition

which does not include threats to intangible personal property.

      Roane responds by arguing that while Hobbs Act robbery

encompasses the common law definition of robbery, the statutory definition

is broader and that property includes “intangible things of value.” (citing Third

Cir. Model Crim. Jury Instr. 6.18.1951-5). Roane contends that under the

categorical approach his §924(c) conviction should be construed as being

based on the least culpable act alleged in Count 3, i.e., aiding and abetting


                                       11
      Case 3:16-cr-00064-MEM Document 179 Filed 02/09/21 Page 12 of 22



Hobbs Act robbery or Pinkerton liability. Roane also contends that since

aiding and abetting Hobbs Act robbery and Pinkerton liability regarding such

robbery do not categorically qualify as crimes of violence under the elements

clause of §924(c), his conviction on Count 3 should be vacated based on the

Davis case.

     As the court in Milan, 2020 WL 6682535, *2 n. 1, noted: 3

     [F]ollowing Davis, courts use the categorical approach to determine
     whether an offense constitutes a crime of violence under the elements
     clause of Section 924(c). Under the categorical approach, courts
     “compare the elements of the statute under which the defendant was
     convicted to the [§924(c)] definition of ‘crime of violence.’” United
     States v. Johnson, 899 F.3d 191, 203 (3d Cir. 2018) (citing United
     States v. Wilson, 880 F.3d 80, 83 (3d Cir. 2018)). In making this
     determination, courts must “look only to the statutory definitions—i.e.,
     the elements—of a defendant’s ... offense, and not to the particular
     facts underlying the conviction.” United States v. Lewis, 720 F.App’x
     111, 114 (3d Cir. 2018), cert. denied, 138 S. Ct. 2013 (2018) (quoting
     United States v. Chapman, 866 F.3d 129, 134 (3d Cir. 2017)). “A crime
     is only a ‘crime of violence’ if ‘the least culpable conduct hypothetically
     necessary to sustain a conviction under the statute’ meets the
     definition.” Id. (citing Wilson, 880 F.3d at 84).


      3
        Milan was decided after the parties filed their briefs in this case. See
also Phillips v. United States, 2021 WL 134389 (M.D. Pa. Jan. 14, 2021) (this
court denied petitioner’s §2255 motion seeking to vacate his conviction for
violating §924(c) claiming that the Hobbs Act robbery was categorically not
a crime of violence under the elements clause based on the Davis case);
Aquino v. United States, 2021 WL 183521 (M.D. Pa. Jan. 19, 2021) (Upon
consideration of the [] persuasive authorities [from the Third Circuit in Monroe
which “is in accord with the overwhelming weight of authority from other
Circuit Courts of Appeal on this issue”], th[e] Court finds that Hobbs Act
robbery qualifies as a crime of violence under Section 924(c)(3)’s ‘elements
clause.’”) (string citations omitted).
                                      12
      Case 3:16-cr-00064-MEM Document 179 Filed 02/09/21 Page 13 of 22



     The definition of Hobbs Act robbery, 18 U.S.C. §1951(b)(1), is:

     The term “robbery” means the unlawful taking or obtaining of personal
     property from the person or in the presence of another, against his will,
     by means of actual or threatened force, or violence, or fear of injury,
     immediate or future, to his person or property, or property in his custody
     or possession, or the person or property of a relative or member of his
     family or of anyone in his company at the time of the taking or obtaining.

     Based on the facts of this case, Roane’s conviction for Hobbs Act

robbery in Count 3 falls squarely under §924(c)(3)(A), since he, aiding and

abetting his co-defendants, knowingly used, carried, and brandished

firearms, in furtherance of a crime of violence, namely, the interference with

commerce by robbery, when he used actual and threatened force against the

Econo Lodge employee during the robbery and took the money from the

Lodge. Further, Roane was one of the robbers who used, carried and

brandished a firearm during and in relation to, and in furtherance of, the

robbery. (Doc. 123, PSR ¶’s 10-11). As such, Roane’s §924(c) conviction

was based on the completed Econo Lodge robbery, the charge he pled guilty

to in Count 3.

     Additionally, as the government points out, during his guilty plea

colloquy, “[Roane] admitted to all of the elements of a completed Hobbs Act

robbery.” (See Doc. 169 at 28-29). In fact, the PSR indicated that the Lodge

video showed that Roane and Tracy Whiting brandished handguns when

they forced the clerk behind the counter at gunpoint and robbed him. The



                                     13
     Case 3:16-cr-00064-MEM Document 179 Filed 02/09/21 Page 14 of 22



PSR also noted that “[Roane] agree[d] with the offense conduct stated by the

government at the guilty plea colloquy.” (Doc. 123, PSR ¶’s 11 & 15).

     As the court held in Milan, 2020 WL 6682535, *4, “[g]iven the plain

language of the indictment and the admissions gleaned from the record, the

Court thus finds that the completed [Hobbs Act] robbery properly underlies

Defendant’s Section 924(c) conviction.” Further, “during his guilty plea

colloquy, [Roane] admitted to all of the elements of a completed Hobbs Act

robbery” at the Econo Lodge, and as the record clearly shows, ‘the defendant

pleaded guilty to being a principal in the robbery, as opposed to being an

aider and abettor or an admission based on Pinkerton liability.” (Doc. 169 at

28-29).

     In their briefs, the parties stated that following Davis, the Third Circuit

did not yet decide whether Hobbs Act robbery in violation of 18 U.S.C.

§1951(b) qualifies as a crime of violence under the elements clause,

§924(c)(3)(A). (citing United States v. David Copes, C.A. No. 19-1494).

However, after the briefs were filed, the Third Circuit issued a non-

precedential opinion addressing whether Hobbs Act robbery qualifies as a

crime of violence for purposes of §924(c) in United States v. Monroe, ---

Fed.Appx.---, 2021 WL 50161 (3d Cir. Jan. 6, 2021).

     First, in Monroe, id. at *1, the Third Circuit held that “[a]fter Davis, all

cases analyzed under the elements clause must apply the categorical


                                      14
      Case 3:16-cr-00064-MEM Document 179 Filed 02/09/21 Page 15 of 22



approach.” The Court then considered the defendants’ (Copes and Monroe)

argument that “Hobbs Act robbery is … no longer a crime of violence under

18 U.S.C. §924(c) because §924(c)(3)(B) is unconstitutionally vague”, and

that “their convictions under §924(c)(3) must be vacated because Hobbs Act

robbery does not satisfy the elements clause.” In particular, the defendants

“argue that Hobbs Act robbery does not qualify as a crime of violence

because Hobbs Act robbery can be committed without the ‘use, attempted

use, or threatened use of physical force.’” Id.

      The Third Circuit held that “Hobbs Act robbery is still a crime of violence

under the ‘elements prong’ of §924(c) because Hobbs Act robbery satisfies

§924(c)(3)(A) using the categorical approach.” Id. The Court explained:

      Hobbs Act robbery is defined, in relevant part, as “the unlawful taking
      or obtaining of personal property from the person or in the presence of
      another, against his will, by means of actual or threatened force, or
      violence, or fear of injury, immediate or future, to his person or
      property.” Section 924(c)(3)(A) defines a “crime of violence” as a felony
      offense that “has as an element the use, attempted use, or threatened
      use of physical force against the person or property of another.”

Id. (citation omitted).

      Additionally, the government points out that several other circuits,

namely, 10 circuits, have found that Hobbs Act robbery is categorically a

crime of violence. (Doc. 169 at 21) (citing United States v. Garcia-Ortiz, 904

F.3d 102 (1st Cir. 2018); United States v. Hill, 890 F.3d 51 (2d Cir. 2018);

United States v. Mathis, 932 F.3d 242, 265-66 (4th Cir. 2019); United States

                                       15
      Case 3:16-cr-00064-MEM Document 179 Filed 02/09/21 Page 16 of 22



v. Buck, 847 F.3d 267, 274-75 (5th Cir. 2017); United States v. Gooch, 850

F.3d 285, 292 (6th Cir. 2017); United States v. Fox, 878 F.3d 574, 579 (7th

Cir. 2017); United States v. Jones, 919 F.3d 1064, 1072 (8th Cir. 2019);

United States v. Dominguez, 954 F.3d 1251, 1258-62 (9th Cir. 2020) (holding

that [under the categorical approach] both Hobbs Act robbery and attempted

Hobbs Act robbery are crimes of violence under §924(c) and, noting that “[a]ll

of our sister circuits have considered this question too, and have held that

Hobbs Act robbery is a crime of violence under the elements clause.”) (string

citations omitted); United States v. Melgar-Cabrera, 892 F.3d 1053, (10th Cir.

2018); In re St. Fleur, 824 F.3d 1337, 1341 (11th Cir. 2016); United States v.

St. Hubert, 909 F.3d 335, 351-53 (11th Cir. 2018)).

     Roane, like his co-defendants, argues that Hobbs Act robbery does not

qualify as a crime of violence under the elements clause since it can also be

completed by taking property from another by threatening to do damage to

intangible property. The defendants argue that Hobbs Act robbery is not

categorically a crime of violence under the §924(c) elements clause since it

is possible to commit it without the use of force when the defendant threatens

to do damage to intangible property or seeks property that is not possessed

by the victim. However, in Monroe, 2021 WL 50161, *1-2, the Third Circuit

addressed a similar argument and found no merit to it, stating:

     Copes and Monroe argue that the least culpable conduct necessary to
     commit Hobbs Act robbery does not meet the 924(c)(3)(A) definition.

                                     16
      Case 3:16-cr-00064-MEM Document 179 Filed 02/09/21 Page 17 of 22



     They present various non-violent hypotheticals as alternative means of
     committing Hobbs Act robbery through fear of injury to intangible
     property: making a restauranteur hand over money by threatening to
     scream rat in front of customers, making a shareholder hand over a
     wallet by threatening to start a boycott of the company on social media,
     or threatening pecuniary injury. These hypotheticals misconstrue the
     Hobbs Act robbery definition, and they misconstrue the definition of
     “physical force” under Section 924(c)(3)(A).

     Initially, we note that the defendants’ hypotheticals do not present
     “more than the application of legal imagination.” They do not point to
     any cases where courts have applied Hobbs Act robbery in the manner
     hypothesized. Moreover, their failure to do so is not surprising. Their
     hypotheticals do not constitute the type of “injury” contemplated by the
     “fear of injury” included in Hobbs Act robbery. We have previously
     accepted dictionary definitions of “injure” to mean “to inflict bodily hurt
     on” or “[t]o do harm to, damage, or impair. To hurt or wound, as the
     person.” We have concluded that these definitions “necessarily
     threaten[ ] the use of physical force.” Thus, “‘fear of injury’ cannot occur
     without at least a threat of physical force” sufficient to satisfy the
     elements clause for the “crime of violence” definition. In addition, there
     is evidence that “Congress intended the ‘physical force’ element to be
     satisfied by ... fear of injury.”

(internal citations and footnotes omitted).

     The court finds that the recent Monroe case as well as the above cited

cases by the government from the ten other circuits to be persuasive and

concurs with their findings that Hobbs Act robbery is categorically a crime of

violence under the elements clause. As the government indicates, “[t]he

authority offered by the defense in support of []his proposition appear to be

cases where the defendants were prosecuted for Hobbs Act extortion, rather

than Hobbs Act robbery.” (Doc. 169 at 23) (citing Scheidler v. National


                                      17
        Case 3:16-cr-00064-MEM Document 179 Filed 02/09/21 Page 18 of 22



Organization of Women, Inc., 537 U.S. 393, 404-05 (2003); United States v.

Local     560    of   the   Int’l   Brotherhood   of   Teamsters,    Chauffeurs,

Warehousemen, and Helpers of America, 780 F.2d 267, 281 (3d Cir. 1986)).

In any event, the court does not find Roane’s argument to be convincing. See

United States v. Walker, 473 F.3d 71, 78 (3d Cir. 2007) (“Congress’s

‘overriding purpose’ in passing Section 924(c) ‘was to combat the increasing

use of guns to commit federal felonies.’ The chief sponsor of this provision

explained that ‘the provision seeks to persuade the man who is tempted to

commit a Federal felony to leave his gun at home.’”) (internal citations

omitted). See also Monroe, 2021 WL 50161, *2 (the Third Circuit stated that

“[defendants] use the wrong definition of physical force under §924(c)(3)(A)”,

and that “[t]he Supreme Court has concluded that ‘physical force’ means

violent force—that is, force capable of causing physical pain or injury to

another person.’”) (citations omitted).

        Moreover, the Hobbs Act definition of “robbery” tracks the common law

definition of robbery. As comparison, the government, (Doc. 169 at 25-26),

explains as follows:

        In a recent case interpreting the elements clause of the Armed Career
        Criminal Act (ACCA), 18 U.S.C. §924(e)(2)(B)(i), the Supreme Court
        held that Florida’s robbery statute met the common law definition of
        robbery. Stokeling v. United States, 139 S.Ct. 544 (2019). The Court
        found that common law robbery requires only so much force as may
        be necessary to overcome the resistance of the victim, no matter how
        slight that resistance might be. Id. at 550. Significantly, the Court went
        on to find that common law robbery falls within the elements clause of
                                         18
      Case 3:16-cr-00064-MEM Document 179 Filed 02/09/21 Page 19 of 22



      the ACCA predicate offense. Id. The Hobbs Act elements clause, 18
      U.S.C. §924(c)(3)(A), tracks the ACCA’s elements clause, 18 U.S.C.
      §924(e)(2)(B)(i). Since the Supreme Court found that common law
      robbery meets the elements clause for the ACCA, a more-than-fair
      inference can be drawn that Hobbs Act robbery also falls within the
      elements clause of Section 924(c)(3)(A).

      As such, the court finds that Roane was convicted of Hobbs Act

robbery in Count 3 and that this offense is a crime of violence under elements

clause, 18 U.S.C. §924(c)(3)(A). See Monroe, 2021 WL 50161, *2 (“When

applying the appropriate ‘fear of injury’ definition outlined above to the correct

definition of physical force, Hobbs Act robbery is clearly a crime of

violence.”); Phillips v. United States, 2021 WL 134389; Aquino v. United

States, 2021 WL 183521. Thus, post-Davis, Roane’s conviction and

sentence on Count 3 remain valid.

      In the alternative, Roane argues that attempted Hobbs Act robbery or

robbery based upon Pinkerton liability as charged in Count 3 do not qualify

as a crime of violence. However, as explained above, and based on Monroe,

2021 WL 50161, *1-2, Roane’s §924(c) conviction was based on his

involvement in the completed Hobbs Act robbery and his admission that he

used, carried and brandished a firearm during the robbery at the Econo

Lodge. As the government states, Count 3 did not rest on aiding and abetting

or attempted Hobbs Act robbery, nor did it rest on Pinkerton liability. See

Pinkerton v. United States, 328 U.S. 640 (1946). In Pinkerton, the Supreme

Court held that a defendant “may be held responsible for the substantive
                                       19
     Case 3:16-cr-00064-MEM Document 179 Filed 02/09/21 Page 20 of 22



crimes committed by a co-conspirator in furtherance of the conspiracy, even

if [he] neither participates in the crimes nor has any knowledge of them.”

Milan, 2020 WL 6682535, *4 n. 2 (quoting United States v. Gonzales, 918

F.2d 1129, 1135 (3d Cir. 1990)). Thus, the court need not consider these

alternate contentions of Roane.4

     Thus, the court finds no merit to Roane’s claim in his §2255 motion and

will deny his request to vacate his conviction and sentence on Count 3 of the

Indictment. The court also finds that Roane is not entitled to an evidentiary

hearing because the record conclusively establishes that he is not entitled to

the relief sought in his §2255 motion. See Monroe, 2021 WL 50161, *1-2.




     4
        Even if the court considered Roane’s alternate arguments, it finds no
merit to them. See United States v. McKelvey, 773 Fed.Appx. 74, 75 (3d Cir.
2019) (non-precedential) (“It does not matter whether [Defendant] was
convicted as a principal or as an aider or abettor to Hobbs Act robbery
because, under the aiding and abetting statute, a person who aids, abets,
[or] counsels the commission of a federal offense is punishable as a
principal.”). As the court in Milan, 2020 WL 6682535, *4 n. 3, noted, “upon
considering whether aiding and abetting Hobbs Act robbery met the statutory
criteria for a crime of violence under Section 924(c)(3)(A), the McKelvey
court reasoned that ‘[a]iding and abetting is not a separate crime, but rather
an alternative charge that permits one to be found guilty as a principal for
aiding or procuring someone else to commit the offense.’” Id. (citing 773 F.
App’x at 75). “The [Third Circuit] thus concluded that a conviction for aiding
and abetting a crime is treated the same as a conviction for the crime.” Id.
the Third Circuit then stated that “[b]ecause we have held that where a jury
convicts a defendant of both Hobbs Act robbery and brandishing a gun, the
Hobbs Act robbery conviction qualifies as a crime of violence under the
elements clause, 18 U.S.C. §924(c)(3)(A).” 773 Fed.Appx. at 75 (citations
omitted).
                                     20
        Case 3:16-cr-00064-MEM Document 179 Filed 02/09/21 Page 21 of 22



Therefore, the court, in its discretion, finds no reason to hold an evidentiary

hearing.



IV.     CERTIFICATE OF APPEALABILITY

        A petitioner may not file an appeal from a final order unless a district or

circuit judge issues a certificate of appealability (“COA”) pursuant to 28

U.S.C. §2253(c). A COA shall not issue unless “the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C.

§2253(c)(2). The petitioner must show that “jurists of reason could disagree

with the district court’s resolution of his constitutional claims or that jurists

could     conclude    the   issues   presented     are   adequate    to   deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327

(2003); see also Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, a COA

will not issue because Roane has shown neither the denial of a constitutional

right nor that jurists of reason would disagree with this court’s resolution of

his claims. See Monroe, 2021 WL 50161, *1-2; Aquino v. United States, 2021

WL 183521, *4.




                                         21
           Case 3:16-cr-00064-MEM Document 179 Filed 02/09/21 Page 22 of 22



V.         CONCLUSION

           Based on the foregoing, the court DENIES Roane’s §2255 motion.

(Doc. 155). An appropriate order shall follow.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge


DATE: February 9, 2021
16-64-03




                                         22
